Citation Nr: 1229973	
Decision Date: 08/30/12    Archive Date: 09/05/12

DOCKET NO.  11-10 351	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUE

Entitlement to service connection for erectile dysfunction as secondary to bladder cancer.


REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

J. Juliano, Associate Counsel

INTRODUCTION

The Veteran served on active duty from September 1944 to October 1947.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio (Tiger Team).

In January 2012, the Veteran testified before the undersigned Veterans Law Judge at a videoconference Board hearing.  A transcript of the proceeding has been associated with the claims file, and this matter is returned to the Board for further review.

In February 2012, the Board requested a VA medical expert opinion.  The requested opinion, dated in May 2012, has been associated with the claims file.  In June 2012, the Veteran was provided with a copy of the opinion and 60 days in which to present further evidence or argument.  This matter is now ready for further review by the Board.


FINDING OF FACT

The Veteran is not shown by the most probative evidence of record to have erectile dysfunction that was caused or aggravated by service or service-connected disability.


CONCLUSION OF LAW

Service connection for erectile dysfunction is not warranted.  See 38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. §§  3.102, 3.310 (2011).

REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000 (VCAA)

With respect to the Veteran's claim of entitlement to service connection for erectile dysfunction as secondary to his service-connected bladder cancer, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5102, 5103(a), 5103A, 5106 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.159, 3.326(a) (2011).

Under the VCAA, when VA receives a complete or substantially complete application for benefits, it is generally required to "notify the claimant and the claimant's representative, if any, of any information and any medical or lay evidence not previously provided . . . that is necessary to substantiate the claim."  38 U.S.C.A. § 5103(a)(1) (West Supp. 2011).  As part of that notice, VA must "indicate which portion of that information and evidence, if any, is to be provided by the claimant and which portion, if any, the Secretary . . will attempt to obtain on behalf of the claimant."  38 U.S.C.A. § 5103(a)(1) (West Supp. 2011).  The requirements apply to all five elements of a service connection claim: veteran status, existence of a disability, a connection between the veteran's service and the disability, degree of disability, and effective date of the disability.  See Dingess v. Nicholson, 19 Vet. App. 473 (2006), aff'd sub nom. Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).

The Board finds that a VCAA letter dated February 2010 fully satisfied the duty to notify provisions.  See 38 U.S.C.A. § 5103(a) (West Supp. 2011); 38 C.F.R. § 3.159(b)(1) (2011).  The letter informed the Veteran of what information or evidence was needed to support his claim, what types of evidence the Veteran was responsible for obtaining and submitting to VA, and which evidence VA would obtain.

The February 2010 notice also explained how VA assigns disability ratings and effective dates.  See Dingess, 19 Vet. App. 473.

The Board also concludes that VA's duty to assist has been satisfied.  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  The Veteran's service treatment records, private medical records, and VA medical records are all in the claims file.  The Veteran has not identified any outstanding records relevant to his claim.  The Board finds that the record contains sufficient evidence to make a decision on the claim.

VA's duty to assist also generally includes the duty to provide a VA examination or obtain a medical opinion when necessary to make a decision on the claim.  See 38 C.F.R. § 3.159(c)(4) (2011).  While the Board acknowledges that the Veteran was provided with a VA examination in February 2010 relating to his claim, the examiner did not address whether the Veteran had erectile dysfunction that was caused or aggravated by his service-connected bladder cancer.  Based thereon, in February 2012, the Board requested a VA medical expert opinion (VHA) to address whether Veteran had erectile dysfunction that was caused or aggravated by his service-connected bladder cancer.  In May 2012, the Board received the requested VHA opinion, which thoroughly addressed all of the questions posed by the Board, and which provides a thorough rationale for the conclusions provided.  

The Board has considered the representative's assertion that this opinion is not adequate because the physician did not reconcile his opinion with the Veteran's assertion that his claimed erectile dysfunction only began after he received treatment for bladder cancer.  However, the Board notes that the urologist provided a thorough rationale for his opinion in which he relied on two main points.  First, the urologist explained that the cavernous nerves, pudendal nerves, and cavernous arteries are primarily responsible for penile erections, and that his history of transurethral resection and his bladder tumor and BCG intravesical instillations pose no risk of damage to the above-mentioned anatomical structures.  Secondly, the urologist opined that the Veteran's erectile dysfunction was most likely secondary to his age and history of cigarette smoking.  The Board notes that neither of these explanations, including the urologists finding that the disability is more likely secondary to age and cigarette smoking, is necessarily inconsistent with the fact that the disability only had its onset after the Veteran received treatment for bladder cancer.  Certainly, the timing of onset is a factor that has been taken into consideration by the Board, and, indeed, was one of the primary reasons that led the Board to seek medical guidance on the issue.  Nevertheless, given the thorough nature of the urologist's conclusions, the Board finds that the opinion is more than adequate, and that there is no need to seek further clarification merely because the urologist did not take specific note of the date of onset of the disorder.

In short, the Board finds that the record contains sufficient evidence to make a decision with regard to the claim.  As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), reversed on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

II.  Analysis

The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence that it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.  When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case, the claim is denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Service connection may be established for a disability resulting from personal injury suffered or disease contracted in the line of duty in the active military, naval, or air service.  38 U.S.C.A. § 1110 (West 2002).  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity. 38 C.F.R. § 3.303(b) (2011).  Service connection may also be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d) (2011).

To establish a right to compensation for a present disability, a Veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service" - the so-called "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

A "disability which is proximately due to or the result of a service-connected disease or injury shall be service connected."  38 C.F.R. § 3.310(a) (2011).  "Any increase in severity of a nonservice-connected disease or injury that is proximately due to or the result of a service-connected disease or injury, and not due to the natural progress of the nonservice-connected disease, will be service connected.  VA will not concede that a nonservice-connected disease or injury was aggravated by a service-connected disease or injury unless the baseline level of severity of the nonservice-connected disease or injury is established by medical evidence."  38 C.F.R. § 3.310(b) (2011); Allen v. Brown, 7 Vet. App. 439 (1995).

The Veteran served on active duty in the Navy from September 1944 to October 1947.  He claims that he has erectile dysfunction due to his service-connected bladder cancer.

By way of back ground, the Board acknowledges that several private treatment records in the claims file reflect the Veteran's history of treatment for bladder cancer, including a transurethral resection in May 2006.  See Private Treatment Records, May 2006, January 2007.  These records also reflect a prior history of a transurethral resection of his prostate in 1994.  See January 2007.  

As an initial matter, the Veteran's service treatment records are silent as to any complaints of erectile dysfunction, and his October 1947 separation examination report reflects that genito-urinary examination was normal.

The only medical record of complaint of erectile trouble is a November 2009 private treatment record that reflects that the Veteran reported experiencing erectile dysfunction for at least one and a half years, and a diagnosis of erectile dysfunction was recorded.  But see VA Examination Report (bladder cancer), February 2009 (reflects he denied experiencing erectile dysfunction).  

The Veteran was provided with a VA examination relating to his claim in February 2010.  The VA examiner noted the Veteran reported that he had erectile dysfunction since around 2007 and that its onset was after he learned he had bladder cancer.  He reported that he discussed erectile dysfunction options with his urologist and was given a prescription of VED.  He reported that his symptoms had been getting progressively worse.  The examiner noted the Veteran's history of a diagnosis of papillary urothelial carcinoma of the bladder in 2006, followed by a transurethral resection in 2006 and BCG treatment most recently in April 2009.  The examiner noted the Veteran's history of smoking during World War II, but that he quit when he came home.  Physical examination revealed no abdominal tenderness, a normal bladder exam, normal urethral exam, normal perineal sensation, normal epididymis/spermatic cord/scrotum exam, and normal seminal vesicles exam..  Physical examination of the testicles was noted as abnormal, and a soft consistency was noted.  Also, the Veteran's prostate was noted as generally enlarged.  The examiner acknowledged the November 2009 private treatment record reflecting diagnosed erectile dysfunction and a history of bladder cancer.  

The examiner opined that the Veteran's erectile dysfunction was not caused by or the result of his active service.  The examiner reasoned that medical literature provides that factors for causing erectile dysfunction include the normal process of aging, hypertension, hyperlipidemia, coronary artery disease, diabetes, peripheral neuropathy, medication, tobacco use, mental health disorders, obesity, and a sedentary lifestyle.  The examiner added that there is no clinical, laboratory, or radiological evidence, or any other documentation in the claims file (other than the Veteran's own statements) that indicated that the Veteran's erectile dysfunction occurred or was a chronic condition due to or the result of his active service.  The examiner opined that the most likely etiology of the Veteran's erectile dysfunction was his age, low testosterone, and history of tobacco use.  See Report at 3.

Because the above February 2010 VA examination report did not address whether the Veteran's erectile dysfunction was cause or aggravated by his service-connected bladder cancer, the Board requested a VA medical expert opinion.  A May 2012 VA medical expert opinion (VHA) from a urologist reflects that he reviewed the claims file and opined that the Veteran's erectile dysfunction was not caused or aggravated by the Veteran's bladder cancer (including treatment).  The urologist explained that the cavernous nerves, pudendal nerves, and cavernous arteries are primarily responsible for penile erections, and that his history of transurethral resection and his bladder tumor and BCG intravesical instillations pose no risk of damage to the above-mentioned anatomical structures.  Rather, the urologist opined that the Veteran's erectile dysfunction was most likely secondary to his age and history of cigarette smoking.

The Board finds the February 2010 VA examiner's opinion and the May 2012 VHA opinion to be the most probative evidence of record with regard to whether the Veteran's erectile dysfunction is secondary to his service-connected bladder cancer or is otherwise related to his service.  The Board notes that there is no competent medical evidence of record that contradicts these medical opinions or that links the Veteran's erectile dysfunction to service or to his service-connected bladder cancer.

The Board acknowledges that the Veteran is competent to report experiencing erectile dysfunction since around the time he was diagnosed with and began receiving treatment for bladder cancer.  See Charles v. Principi, 16 Vet. App. 370, 374 (2002).  Nevertheless, the Board notes that the relationship, if any, between erectile dysfunction and bladder cancer is a very complex medical questions.  See Jeandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  Therefore, the Board places far more weight on the opinion of the VA urologist discussed above, who explained in detail why the Veteran's bladder cancer and treatment received therefor would be unlikely to cause erectile dysfunction.  

In summary, the Board finds that the preponderance of the evidence is against granting service connection for erectile dysfunction, and the benefit-of-the-doubt rule is not for application; there is not an approximate balance of evidence.  See 38 U.S.C.A. § 5107(b); See Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001).


ORDER

Entitlement to service connection for erectile dysfunction is denied.



______________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


